May 9, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals

                       THE STATE OF TEXAS, Appellant

NO. 14-12-00284-CR                     V.

                        STEPHANIE SANDERS, Appellee
                            ____________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and the cause REMANDED for further proceedings in accordance with its
opinion, and orders this decision certified below for observance.